NOT FOR PUBLICATION                      FILED
                        UNITED STATES COURT OF APPEALS                       AUG 8 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: CONSOLIDATED NEVADA                       No.    18-60002
CORPORATION,
                                                 BAP No. 17-1210
                   Debtor,

------------------------------                   MEMORANDUM*

PAUL A. MORABITO; CONSOLIDATED
NEVADA CORPORATION,

                   Appellants,

  v.

JH, INC.; JERRY HERBST; BERRY-
HINCKLEY INDUSTRIES; WILLIAM A.
LEONARD, Jr., Chapter 7 Trustee,

                   Appellees.

                              Appeal from the Ninth Circuit
                               Bankruptcy Appellate Panel
              Faris, Lafferty III, and Tighe, Bankruptcy Judges, Presiding

In re: PAUL A. MORABITO,                         No.    18-60003

                   Debtor,
                                                 BAP No. 17-1211
------------------------------

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
PAUL A. MORABITO; CONSOLIDATED
NEVADA CORPORATION,

                   Appellants,

  v.

JH, INC.; JERRY HERBST; BERRY-
HINCKLEY INDUSTRIES; WILLIAM A.
LEONARD, Chapter 7 Trustee,

                   Appellees.

                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
              Tighe, Faris, and Lafferty III, Bankruptcy Judges, Presiding

In re: PAUL A. MORABITO,                            No.    18-60064

                   Debtor,
                                                    BAP No. 17-1304
------------------------------

PAUL A. MORABITO; CONSOLIDATED
NEVADA CORPORATION,

                   Appellants,

  v.

JH, INC.; JERRY HERBST; BERRY-
HINCKLEY INDUSTRIES; WILLIAM A.
LEONARD, Jr., Chapter 7 Trustee,

                   Appellees.

                                 Appeal from the Ninth Circuit

                                              2
                          Bankruptcy Appellate Panel
             Taylor, Brand, and Kurtz, Bankruptcy Judges, Presiding

                       Argued and Submitted May 15, 2019
                          Resubmitted August 2, 2019
                            San Francisco, California

Before: WALLACE, IKUTA, and CHRISTEN, Circuit Judges.

      Appellants are debtors in a Chapter 7 bankruptcy proceeding. They filed

various fraud claims in Nevada state court, and the case was removed to the

District of Nevada bankruptcy court. There, appellants moved for derivative

standing or, alternatively, to compel the bankruptcy trustee to abandon the fraud

claims. The bankruptcy court denied the motion. Thereafter, the bankruptcy court

denied appellants’ motion to remand the case and authorized the trustee to dismiss

the claims. Appellants appeal from these decisions. We review

the bankruptcy court independently, without deference to the BAP. In re Perl, 811

F.3d 1120, 1124 (9th Cir. 2016). We have jurisdiction under 28 U.S.C. § 158(d),

and we affirm.

                                         I.

      We deny appellees’ motion to dismiss as moot the appeals from the order

denying appellants’ motion for derivative standing or to compel abandonment

(Dkt. No. 14, 18-60002; Dkt. No. 14, 18-60003). The appeals are not

constitutionally moot because a reversal in these appeals, combined with a reversal

of the ultimate dismissal of the claims, would allow appellants to pursue the fraud

                                         3
claims in state court. See In re Thorpe Insulation Co., 677 F.3d 869, 880 (9th Cir.

2012) (“The test for [constitutional] mootness of an appeal is whether the appellate

court can give the appellant any effective relief in the event that it decides the

matter on the merits in his favor” (quoting In re Burrell, 415 F.3d 994, 998 (9th

Cir. 2005)). We also reject the argument that appellants could not appeal from a

notice of dismissal. See Concha v. London, 62 F.3d 1493, 1509 (9th Cir. 1995)

(notice of dismissal with prejudice is appealable final judgment). We can review

all earlier, non-final rulings which produced the final judgment, including the order

denying the motion for derivative standing or to compel abandonment. See

Disabled Rights Action Comm. v. Las Vegas Events, Inc., 375 F.3d 861, 872 n.7

(9th Cir. 2004). We lack jurisdiction to review the bankruptcy court’s denial of

appellants’ motion to remand the claims to state court. See 28 U.S.C. § 1452(b);

see also In re Lazar, 237 F.3d 967, 982 (9th Cir. 2001).

      These appeals are not equitably moot. See In re Mortgages Ltd., 771 F.3d

1211, 1215 (9th Cir. 2014) (“An appeal is equitably moot if the case presents

‘transactions that are so complex or difficult to unwind’ such that ‘debtors,

creditors, and third parties are entitled to rely on [the] final bankruptcy court

order’” (alteration in original) (quoting Thorpe, 677 F.3d at 880)). The dismissal

of the fraud claims is not particularly complex or difficult to unwind, and no one

has prejudicially relied on the dismissal. There has not been such a comprehensive


                                           4
change in circumstances as to render it inequitable for us to consider the merits of

the appeals. Moreover, failure to seek a stay of the underlying orders challenged

here does not make the appeals equitably moot. Our cases deal with whether a

failure to seek a stay can render an appeal from the confirmation of a bankruptcy

plan of reorganization equitably moot. See, e.g., In re Roberts Farms, Inc., 652

F.2d 793, 798 (9th Cir. 1981). In such cases, the failure to seek a stay allows for

substantial consummation of the bankruptcy plan of reorganization, affecting the

rights of third parties and limiting the ability of the bankruptcy court to fashion

“effective and equitable relief without completely knocking the props out from

under the plan.” See, e.g., Mortgages, 771 F.3d at 1217. Here, the status quo was

that appellants could not pursue claims on behalf of the estate, and the underlying

bankruptcy court orders simply preserved the status quo.

                                          II.

      The bankruptcy court did not err by denying appellants’ motion for

derivative standing to file estate claims or to compel the trustee to abandon the

claims. A trustee is vested with the exclusive power to raise legal claims on behalf

of the estate. Estate of Spirtos v. One San Bernardino Cty. Superior Ct. Case

Numbered SPR 02211, 443 F.3d 1172, 1175 (9th Cir. 2006). Other parties may




                                           5
pursue estate claims if the trustee consents, id. at 1175–76,1 or abandons the

claims, see 11 U.S.C. § 554(b) (“On request of a party in interest and after notice

and a hearing, the [bankruptcy] court may order the trustee to abandon any

property of the estate that is burdensome to the estate or that is of inconsequential

value and benefit to the estate”).

      Appellants argue that the bankruptcy court erred by refusing to compel

abandonment of the fraud claims. We disagree. We review the bankruptcy court’s

decision for abuse of discretion. In re Johnston, 49 F.3d 538, 540 (9th Cir. 1995).

The bankruptcy court refused to order abandonment of the claims because it

determined that the claims were “implausible and colorless” and that the estates’

retention of such claims “is not burdensome and confers a value and benefit upon

the estates by aiding the efficient and timely administration of the cases.” In

particular, the bankruptcy court was wary of appellants using the fraud claims as a

means of harassment more than obtaining relief. The bankruptcy court explained

how similar fraud issues were previously raised before the state court, but

appellants were unable to support the claims. We conclude that the bankruptcy


1
  Because we conclude that the bankruptcy court did not err in denying appellants’
motion for derivative standing under any standard, we need not decide whether a
bankruptcy court has authority under section 105 to grant standing to bring the
estate’s claims to a party other than the trustee after Law v. Siegel, 571 U.S. 415,
420–21 (2014) (“It is hornbook law that § 105(a) does not allow the bankruptcy
court to override explicit mandates of other sections of the Bankruptcy Code”
(internal quotation marks omitted)).

                                          6
court’s decision was not illogical, implausible, or without support in the record.

See Pimentel v. Dreyfus, 670 F.3d 1096, 1105 (9th Cir. 2012).

      Appellants also argue that we should follow decisions in other circuits

finding derivative standing for a non-trustee—such as a creditor or creditors’

committee—to pursue estate claims where the trustee has unjustifiably refused to

pursue a colorable claim that would benefit the estate. See, e.g., In re Smart World

Techs., 423 F.3d 166, 176 (2d Cir. 2005). Even under this line of cases, appellants

would not be entitled to derivative standing because the bankruptcy court did not

err by determining that the fraud claims are neither plausible nor colorable.

                                         III.

      Because the bankruptcy court did not err in denying appellants’ motion for

derivative standing and the bankruptcy court did not abuse its discretion in

concluding that dismissal of the claims added value to the estate, any alleged error

as to the dismissal of the claims by the trustee would be harmless. In re Warren,

568 F.3d 1113, 1116 (9th Cir. 2009) (stating that we may affirm the bankruptcy

court’s decision on any ground fairly supported by the record). Moreover, because

the bankruptcy court did not abuse its discretion in concluding the claims lacked

merit and that dismissal added value to the estate, the trustee was not required to

attempt to sell the claims to appellants. See 11 U.S.C. § 704(a)(1). To the extent

that appellants argue they have standing to assert the fraud claims in their


                                          7
individual capacities, the bankruptcy court explicitly declined to decide the issue:

      [T]he Court has not made a finding as to whether the Plaintiffs have
      independent standing apart from the estate to bring claims against the
      Defendants based upon the allegations of the Complaint.

      AFFIRMED.2




2
 Appellees’ motion to strike (Dkt. No. 15, 18-60002; Dkt. No. 15, 18-60003) is
DENIED as moot.

                                          8